ORDER
The State Bar of Nevada, Northern Disciplinary Board, having submitted the findings and recommendations of its hearing panel in the above-entitled matter, and no appeal therefrom having been filed by respondent Ralph Crow, we hereby authorize, pursuant to SCR 102(6), SCR 105(3)(a), and SCR 121, the publication of the following letter of reprimand:
Ralph Crow, Attorney at Law, 311 W. King Street, Carson City, Nevada 89701
It is the distasteful duty of this Board to reprimand you for your breach of the duties and responsibilities you undertook when you solemnly took an oath before being admitted to the practice of law.
A Panel of the Northern Disciplinary Board has found you guilty, after a hearing, of a serious dereliction of your duties to a client. Your transgressions were:
First, undertaking to represent a client in a case and accepting a retainer therefore, and not diligently pursuing the matter;
Second, failing to communicate an offer of settlement to your client;
Third, failing to advise your client of the discovery procedures which had been instituted by the opposing party and failing to respond in a timely manner to such, discovery;
Fourth, neither responding to nor opposing a Motion for Sanctions, which resulted in the action instituted by you being dismissed with prejudice against your client; and
Fifth, failing to accept service of the Complaint by the State Bar or responding thereto.
Lawyers presumably are a chosen few who, by virtue of education, integrity and responsibility, are vested with the privileges and concomitant responsibilities of aiding and assisting the general public in their daily social and economic problems. In the discharge of that trust, the highest standards of fidelity are required and your violation of those standards require your censure. You have disgraced yourself and have blemished this honorable profession.
You are therefore publicly reprimanded.
Dated this 19th day of December, 1979.
*178s/Jack I. McAuliffe, Chairman, Hearing Panel, State Bar of Nevada, Northern Disciplinary Board.
We further authorize the assessment of costs as recommended, pursuant to SCR 105(3)(a) and SCR 120.
It is so ORDERED.
Mowbray, C. J., and Thompson, Gunderson, Manou-kian, and Batjer, JJ.